Weaver, J.
(dissenting). — I agree with the majority in all it has to say as to the general rule affirming the propriety of joining in one indictment all persons charged with having any hand in an offense, whether as principals or accessories; but I am equally convinced that there are offenses of such distinctly individual character as to exclude the possibility of accessories, and the case at bar affords an apt illustration of what I mean. If either defendant undertook the practice of medicine without a proper license, he was guilty of the offense charged. If both failed in this respect, then both were guilty, but both were not guilty of the same offense; that is, each was guilty (if at all) for his own failure to comply with the law, and not because of the failure of his co-defendant.
Let us suppose A is alone indicted and put on trial for violating the law by practicing medicine without license. The evidence discloses that he has never pretended to any ability to heal, but, on the contrary, has disclaimed all such accomplishments, and refused at all times to treat the sick and afflicted; but it does appear that he is associated with B, who does hold himself out as a physician and surgeon, and practices in that capacity without a license. It is further shown that A furnishes B an office, actively advertises B’s skill and ability and receives a share of B’s earnings. Now whatever other law of God or man he may be guilty of violating, A is not guilty of B’s offense against the statute which prohibits the practice of medicine without a license.
Again, A and B may form a partnership for the practice of medicine. Both hold themselves out as physicians and practice as such. It happens, however, that, while A has a license *127regularly procured, B has none. Undoubtedly, B is guilty of violating the law. But is A guilty ? I do not believe that any member of the majority would so hold; yet, if the theory of the law which sustains this indictment is correct, and the offense is one which can be jointly committed, — one in which there is a possibility of accessories who may be punished as principals, — there is no way for him to escape, although admittedly he was, at all times, a licensed practitioner; The absurdity of the proposition is apparent. "Whatever may be the practice elsewhere, our statute affords no authority for prosecuting in one indictment two or more defendants charged with distinct offenses, and where this is attempted, the courts should not hesitate to declare such indictment invalid.
I would reverse the judgment below.
Evans and Gaynor, JJ., concur in this dissent.